internal_revenue_service number release date index number --------------------- ----------------------------------------- ------------------------------ ----------------------------------- - legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number -------------------- refer reply to cc corp b05 plr-149448-12 date date taxpayer ---------------------------------------------------- ------------------------------------------ state a exchange date date dear --------------- -------------- ------------------------------------- --------------------------- --------------------------- this letter responds to a date letter requesting rulings under sec_301 and sec_305 of the internal_revenue_code_of_1986 as amended the code the information received in that request is summarized below summary of facts taxpayer a state a corporation is an accrual basis taxpayer that files federal_income_tax returns as a real_estate_investment_trust reit on a calendar-year basis taxpayer for all relevant periods qualifies as a reit and intends to maintain such qualification taxpayer regularly distributes its earning and profits as required under sec_857 taxpayer has one class of common_stock outstanding the common_stock which is publicly traded and listed on the exchange plr-149448-12 taxpayer intends to make one or more distributions with respect to its common_stock for the taxable years ending on date and date the proposed distributions taxpayer will make the proposed distributions in the form of a combination of common_stock and cash each shareholder will have the right to elect to receive its portion of a proposed distribution in the form of either percent common_stock or percent cash if a shareholder fails to make a valid election that shareholder will be deemed to have made an election to receive its portion of the proposed distribution in the form of percent common_stock while each shareholder will have the option to elect to receive cash in lieu of common_stock for its portion of a proposed distribution taxpayer will limit the aggregate amount of cash to be distributed in a proposed distribution to an amount not less than percent of the total value of the proposed distribution the cash limit in no event will the total amount of cash available in a proposed distribution be less than the cash limit any cash paid in lieu of fractional shares of common_stock will not count towards the cash limit if for any proposed distribution the total number of shares of common_stock for which an election to receive cash is made would result in the payment of cash in an aggregate amount that is less than or equal to the cash limit then each shareholder electing to receive cash will receive its portion of the proposed distribution entirely in cash if the total number of shares of common_stock for which an election to receive cash is made would result in the payment of cash in an aggregate amount that is in excess of the cash limit then each shareholder electing to receive cash will receive a prorated amount of cash and will receive the remainder of its portion of the proposed distribution in common_stock in no event will a shareholder electing to receive cash receive less than percent of its portion of the proposed distribution in cash the total number of shares of common_stock to be received by any shareholder in a proposed distribution will be determined over a period of up to two weeks ending as close as practicable to the payment_date based upon a formula using market prices and designed to equate the value of the number of shares to be received with the amount of cash that could be received instead the taxpayer has outstanding a class of preferred_stock which is convertible into common_stock at the option of the holder convertible preferred_stock in connection with each of the proposed distributions the conversion ratio applicable to the convertible preferred_stock may be increased the adjustments which will entitle the holders of the convertible preferred_stock to receive upon conversion a greater number of shares of common_stock than they would otherwise be entitled to receive if the adjustments were not made accordingly the adjustments will entitle the holders of the convertible preferred_stock to possess upon conversion a greater proportionate interest in the assets or earnings_and_profits of the taxpayer than they would possess if plr-149448-12 the adjustments were not made provided cash is distributed in the related proposed distribution taxpayer does not currently have a dividend_reinvestment_plan drip in effect but for any shareholder participating in a future drip the drip will apply only to the extent of the cash which the shareholder would have received in the proposed distribution in the absence of the drip ruling sec_1 the common_stock and cash distributed in a proposed distribution by the taxpayer will be treated as a distribution of cash and property with respect to its stock to which sec_301 applies sec_301 sec_305 the amount of the distribution of common_stock will be considered equal to the amount of cash which could have been received instead by such shareholder sec_1_305-1 sec_1_305-2 ex provided that cash is distributed in a proposed distribution using the cash stock_distribution election as described above then the adjustments made in connection with that proposed distribution to the convertible preferred_stock shall constitute a deemed_distribution of common_stock to the holders of the convertible preferred_stock to which sec_301 applies by reason of sec_305 and c revrul_75_513 1975_2_cb_114 the amount of the deemed_distribution of stock shall be measured by the fair_market_value as of the date of the adjustments of the number of shares of common_stock deemed distributed to the holders of the convertible preferred_stock sec_1_305-1 sec_1_305-3 ex revrul_75_513 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed distributions which are not specifically covered by the above rulings in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code or whether the distributions made pursuant to the ruling will satisfy the required_distribution requirement under sec_4981 furthermore no opinion is expressed with regard to whether the proposed distribution constitutes a preferential_dividend under sec_562 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-149448-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely _lisa a fuller______________ lisa a fuller branch chief branch office of associate chief_counsel corporate cc
